TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 17, 2019



                                       NO. 03-18-00457-CV


                                   Thomas A. Dyke, Appellant

                                                  v.

                     David Reed Hall, Individually and in his capacity as
                     Trustee of the David Reed Hall Trust No. 1, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on July 3, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.